

SEVERANCE, SEPARATION AND RELEASE AGREEMENT


This Severance, Separation and Release Agreement (“Agreement”) is entered into
as of this 4th day of November, 2005, between Matrix Bancorp, Inc. (the
‘Company”), and David Frank (the “Director”).


RECITALS


WHEREAS, as of the date hereof, the Company has commenced a private placement
offering of its common stock (the “Offering”), the proceeds of which are to be
used to fund an issuer tender offer, in which certain members of the Company’s
current senior management have agreed to tender all of their shares of common
stock and resign from both their management positions and their positions as
members of the board of directors of the Company and its subsidiaries upon
completion of the Offering;


WHEREAS, the Company’s Board of Directors and Director have agreed and desire to
memorialize that, in consideration for Director agreeing to resign from the
Board of Directors of the Company as of the closing of the Offering, Director
shall receive a payment from the Company shortly after the closing of the
Offering;


NOW, THEREFORE, in consideration of the mutual promises and the terms and
conditions set forth below and other obligations under this Agreement, the
Company and the Director (collectively referred to as the “‘Parties”) hereby
agree as follows:


AGREEMENT


1. Effectiveness of Agreement. This Agreement is effective as of the date first
set forth above; provided, however, to the extent the Offering is not
consummated, this Agreement shall be null and void and of no further effect.


2. Payment to Director. In consideration for Director’s resignation from the
Board of Directors of the Company as of the closing of the Offering (the
“Resignation Date”), the Company agrees to provide Director with a payment of
seventy five thousand dollars ($75,000) one month after the closing of the
Offering by wire transfer based upon instructions given by Director to the
Company.


3. Benefits. (a) For a period of eighteen (18) months from the Resignation Date,
the Director shall have the right to continue coverage under the Company’s
medical and dental insurance programs as provided by the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), and the Company shall
reimburse such amount of the expense as it pays generally for its employees.


(b) Except as set forth in this Section 3 and as required by applicable law, the
Director shall not be entitled to participate in any benefit plans or programs
provided by the Company or its subsidiaries following the Resignation Date.


4. No Other Payments Due. Except as provided in Section 2 and Section 3 hereof,
the Director shall not be entitled to any payments or other benefits following
the Resignation Date. The Director further acknowledges that, subject to the
above-referenced exceptions, there is no other compensation arising out of or as
a result of his service as a director of the Company.



--------------------------------------------------------------------------------


5. Release and Indemnification. (a) In consideration of the above, the
sufficiency of which the Director hereby acknowledges, the Director, as of the
Resignation Date, on behalf of the Director and the Director’s heirs, executors
and assigns, agrees to release and forever discharge the Company and each of the
Company’s shareholders, parents, affiliates, subsidiaries, divisions, any and
all current and former directors, officers, employees, agents, and contractors
and their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company, including current and former trustees and
administrators of such employee pension benefit and welfare benefit plans (the
“Released Parties”), from all claims, charges, or demands, in law or in equity,
whether known or unknown, which may have existed or which may now exist from the
beginning of time to the date of this Agreement, including, without limitation,
any claims the Director may have arising from or relating to the Director’s
service as a director of the Company. The release provided for herein includes a
release by the Director of any claims in any way related to the Director’s
service as a director with, or resignation from, the Company. The Director
understands that this is a general waiver and release of all claims, known or
unknown, that the Director may have against the Released Parties based on any
act, omission, matter, cause or thing that occurred through the date the
Director signs this Agreement. This release does not release the Company from
any obligations due to the Director under this Agreement, or from any rights,
claims or coverages to which Director may be entitled in respect of or under any
former, current or future insurance policies of the Company and its affiliates.


(b)  In consideration of the above, the sufficiency of which the Company hereby
acknowledges, as of the Resignation Date, the Company and its successors and
assigns agrees to release and forever discharge the Director and the Director’s
heirs, executors and assigns, from all claims, charges, or demands, in law or in
equity, whether known or unknown, which may have existed or which may now exist
from the beginning of their period of service as a director of the Company to
the Resignation Date, except for breaches regarding disclosure of confidential
information or for conduct involving theft, fraud or embezzlement.


(c) It is a condition hereof, and it is the Parties’ intention in the execution
of the general release in this Section 5, that the same shall be effective as a
bar to each and every claim hereinabove specified.


(d) From and after the Resignation Date, the Company shall indemnify and hold
harmless the Director against any costs or expenses (including reasonable
attorney’s fees), judgments, fines, losses, claims, damages or liabilities
incurred in connection with any claim, action, suit, proceeding or
investigation, arising out of matters existing or occurring at or prior to the
Resignation Date, whether asserted or claimed prior to, at or after the
Resignation Date, arising in whole or in part out of or pertaining to the fact
that he was a director of the Company to the fullest extent which such Director
would be entitled under the Amended and Restated Articles of Incorporation and
Bylaws of the Company and Colorado law as in effect on the date hereof.


2

--------------------------------------------------------------------------------


6. No Admission. This Agreement is not an admission by either the Company or the
Director of any wrongdoing or liability.


7. No Authority to Bind the Company. As of the Resignation Date, neither the
Director, nor any partner, agent or employee of the Director, has authority to
enter into any contracts that bind the Company or creates obligations on the
part of the Company.


8. Non-Disparagement. As of the Resignation Date, the Director agrees not to
make any oral or written statements or otherwise engage in any act that is
intended or may reasonably be expected to harm the reputation, business,
prospects or operations of the Company or any of its respective directors or
executive officers or any persons related to the foregoing. As of the
Resignation Date, the Company further agrees not to, and to use its reasonable
best efforts to ensure that its directors and executive officers will not, make
any oral or written statements to employees or members of the Board of Directors
of the Company or other outside individuals or otherwise engage in any act which
is intended or may reasonably be expected to harm the reputation, business or
prospects of the Director.


9. Confidentiality. (a) The Director recognizes and acknowledges that the
Company’ and its affiliates’ trade secrets and confidential or proprietary
information, are valuable, special and unique assets of their respective
businesses. For purposes of this Agreement, a trade secret or confidential or
proprietary information shall mean and include information treated as
confidential or as a trade secret by the Company or its affiliates, including
but not limited to information regarding contemplated products, business and
financial methods or practices, marketing techniques, customers, vendors,
suppliers, trade secrets, training programs, manuals or materials, technical
information, contracts, systems, procedures, mailing lists, know-how, trade
names, improvements, pricing, price lists, or other data, business plans,
litigation, regulatory investigations, strategy, code books, invoices and other
financial statements, computer programs, software systems, databases, discs and
printouts, other plans (technical or otherwise), customer and industry lists,
supplier lists, correspondence, internal reports, personnel files, Director
compensation, sales and advertising material which is or was used in the
business of the Company or its affiliates.


(b)  As of the Resignation Date, the Director will not, in whole or in part,
disclose such trade secrets or confidential or proprietary information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, or make use of any such property for his own purposes or for the
benefit of any person, firm, corporation or other entity (except the Company)
under any circumstances unless compelled to do so by applicable law. The
Director’s obligation under this Section shall not apply to any information that
is generally available to the public, hereafter becomes available to the public
without the fault of the Director or is considered to be generic industry
practice. The Director agrees and acknowledges that all of such information, in
any form, and copies and extracts thereof, are and shall remain the sole and
exclusive property of the Company and the Director shall return to the Company
the originals and all copies of any such information provided to or acquired by
the Director in connection with the performance of his duties for the Company,
and shall return to the Company all files, correspondence and/or other
communications received, maintained and/or originated by the Director during the
course of his relationship with the Company, and no copy of any such information
shall be retained by him.


3

--------------------------------------------------------------------------------


(c) It is the desire and intent of the Parties that the provisions of this
Section shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular portion of this Section shall be adjudicated to
be invalid or unenforceable, this Section shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this Section in the
particular jurisdiction in which such adjudication is made.


(d)  If there is a breach or threatened breach of the provisions of this
Section, the Company or its affiliates shall be entitled to an injunction
restraining the Director from such breach. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies for such breach.


10. Return of Property. Not later than the Resignation Date, the Director shall
return all the Company’ property in the Director’s possession, including, but
not limited to, the Company’ keys, credit cards, computer software and
peripherals and originals or copies of books, records, or other information
pertaining to the Company’s businesses, including any Employer information
regarding the Company on Director’s personal computers.


11. Cooperation in Legal and Other Matters. After the Resignation Date, the
Director shall, at the request of the Company, assist and cooperate with the
Company in the defense and/or investigation of any third party claim or any
investigation or proceeding, whether actual or threatened, including, without
limitation, participating as a witness in any litigation, arbitration, hearing
or other proceeding between the Company and a third party or any government
body. The Company shall reimburse the Director for all reasonable expenses
incurred by him in connection with such assistance including, without
limitation, travel expenses.


12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to the
principles of conflict of laws.


13. Taxes. All payments to be made hereunder shall be net of all applicable
income and employment taxes required to be withheld therefrom.


14. Complete Agreement; Amendments. This Agreement represents the complete
agreement between the Director and the Company concerning the subject matter in
this Agreement and supersedes all prior agreements or understandings, written or
oral, including without limitation the terms of any and all prior employment
agreements. In executing this Agreement, none of the Parties has relied or is
relying on any representation with respect to the subject matter of this
Agreement or any representation inducing the execution of this Agreement except
those representations as are expressly set forth in this Agreement, and the
Parties acknowledge that each has relied on their own judgment in entering into
this Agreement. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.


15. Severability. Each of the sections contained in this Agreement shall be
enforceable independently of every other section in this Agreement, and the
invalidity or nonenforceability of any section shall not invalidate or render
unenforceable any other section contained in this Agreement.


4

--------------------------------------------------------------------------------


16. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.


17. Arbitration. Before beginning the binding arbitration mechanism set forth in
this Section 17, the Parties shall first participate in mediation of any dispute
arising under this Agreement. The mediator shall be chosen by the Parties, or,
if the parties cannot agree, by the American Arbitration Association. At least
ten (10) days before the mediation, each side shall provide the mediator with a
statement of its position and copies of all supporting documents. Each party
shall send to the mediation, a person who has authority to bind the party. Once
the Parties have participated in the mediation, and in the event the dispute
between the Parties has not been settled, either Party may invoke the binding
arbitration provisions in this Section 17.


Each of the Parties to this Agreement hereby voluntarily and knowingly waives
any and all rights to civil trial by jury as to any dispute or claim arising out
of or relating to this Agreement, except when temporary or preliminary
injunctive relief is necessary as a result of a breach or threatened breach of
Section 9 above or other situation where injunctive relief is necessary in order
to prevent irreparable harm, either party may seek injunctive relief from a
court of competent jurisdiction in the county of Denver, in the State of
Colorado and the parties consent to personal jurisdiction in such court. Each of
the Parties further agrees that any such dispute or claim will be exclusively
and finally settled by binding arbitration in accordance with the rules of the
American Arbitration Association by one arbitrator appointed in accordance with
said rules. The exclusive venue for any such arbitration shall be the county of
Denver, in the State of Colorado. The arbitrator shall apply Colorado law,
without reference to rules of conflicts of law or rules of statutory
arbitration, to the resolution of any dispute. Judgment on any award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.


The decision of the arbitrator shall be binding upon the Parties. The Company
shall bear the fees of the arbitrator and the fee of the American Arbitration
Association. Other costs and attorneys’ fees will be borne by the party that
incurs them. The arbitrator shall award the prevailing party reasonable attorney
fees and costs in such proportion as the arbitrator decides. Notwithstanding
anything to the contrary, either party may no more than 90 nor less than 30 days
before the arbitration, serve a discovery request seeking any document that
would be discoverable in civil litigation. Responses to such requests shall be
due 20 days after service. Thereafter, each party shall be allowed to take three
(3) depositions of no more than four (4) hours each. The arbitrator may resolve
any discovery disputes as they would be resolved in civil litigation.


18. Notices. All notices, requests, claims, demands or other communications
hereunder shall be in writing and shall be deemed given when delivered
personally, upon receipt of a transmission confirmation if sent by telecopy or
like transmission and on the next business day when sent by a reputable
overnight carrier service to the Parties at the following addresses (or at such
other address for a party as shall be specified by like notice):
5

--------------------------------------------------------------------------------



If to the Company:


Matrix Bancorp, Inc.
700 17th Street, Suite 2100
Denver, Colorado 80202
Attention: Corporate Secretary


Fax: (303) 390-0952


With a copy to:


Patton Boggs LLP
2550 M Street, NW
Washington, DC 20037
Attention: Norman B. Antin, Esq.
Jeffrey D. Haas, Esq.
Fax: (202) 457-6315


If to the Director:


David Frank
107 Sunesta Cove
Palm Beach Gardens, Florida 33418


19. Press Releases. The Parties shall consult with each other before issuing any
press release with respect to the subject matter of this Agreement and shall not
issue any such press release or make any such public statements without the
prior consent of the other Parties, which shall not be unreasonably withheld;
provided, however, that the Company may, without the prior consent of the
Director (but after consultation, to the extent practicable under the
circumstances), issue such press release or make such public statements as may
be required by law or the rules and regulations of the Nasdaq Stock Market.


20. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or on behalf of the parties
hereto, with the full intent of releasing all claims. Each party acknowledges
that (i) they have been advised by the other to consult an attorney regarding
any potential claims as well as the terms and conditions of this Agreement
before executing it, (ii) they have read the Agreement and they fully understand
the terms of this Agreement including, without limitation, the significance and
consequences of the general release in Section 5 hereof, (iii) they are
executing this Agreement in exchange for consideration in addition to anything
of value to which they are entitled, and (iv) they are fully satisfied with the
terms of this Agreement and are executing this Agreement voluntarily, knowingly
and willingly and without duress.




[Signature Page Follows]


6

--------------------------------------------------------------------------------



The parties to this Agreement have executed this Agreement as of the day and
first written above.
 

 
MATRIX BANCORP, INC.


By: /s/ T. ALLEN MCCONNELL                      
Name: T. Allen McConnell
Title: Senior Vice President


DAVID FRANK


/s/ DAVID FRANK                                            

 
7

--------------------------------------------------------------------------------

